Citation Nr: 1432925	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-34 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for cervical strain with disc bulging and degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1991 to October 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In January 2012, the Board remanded the claim for further development, which has been completed. 


FINDING OF FACT

The cervical strain with disc bulging and degenerative joint disease is manifested by forward flexion greater than 30 degrees and a combined range of motion greater than 170 degrees without an abnormal spinal contour or objective neurological abnormality or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for cervical strain with disc bulging and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 5237, 5243 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify 

The appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection has been, additional VCAA notice is not required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The RO has obtained service treatment records, and VA records, and private medical records.   

In January 2012, the Board remanded the claim to afford the Veteran a new VA examination.  As the development has been completed, no further action to ensure compliance is needed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

VA examinations were conducted in September 2008 and in March 2012.  In the June 2014, the Veteran's representative argued that the VA examiner in March 2012 did not fully acknowledge the additional functional limitation of motion and movement with pain, stiffness, fatigue and weakness due to flare-ups.  The report of the examination shows that the Veteran was asked about the effects of flare-ups and repeat range of motion testing was done to ascertain any additional limitation of function.  



As the reports of the VA examinations were based on the Veteran's medical history and describes the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  And a reexamination is not warranted. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 






The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating a Disability of the Musculoskeletal System

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.

Also with arthritis or periarticular pathology, the intent of the Rating Schedule is to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Criteria for Rating the Spine

The Veteran is currently rated 10 percent for cervical strain with disc bulging and degenerative joint disease under Diagnostic Codes 5010 and 5237.  

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  



Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. 

A disability under Diagnostic Codes 5237 (strain) and 5243 (intervertebral disc syndrome) is rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating. 

Under the General Rating Formula, the criteria for the next higher rating, 20 percent are, forward flexion of the cervical spine not greater than 30 degrees; or a combined range of motion of the cervical spine is not greater than 170degrees; or, muscle spasm or guarding or localized tenderness resulting in abnormal spinal contour. 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion is 340 degrees (45+45+45+45=80+80 =340).  

Any associated objective neurologic abnormality, including, but not limited to, bowel or bladder impairment, is rated separately under an appropriate diagnostic code.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 




Evidence 

In October 2008, the RO granted service connection for a cervical spine strain with disc bulging and degenerative joint and assigned an initial rating of 10 percent under Diagnostic Codes 5010 and 5237. 

Private medical records show that in February 2007 after X-rays and a MRI the impression was unremarkable spinal alignment and minimal disc bulges.  From March 2007 to June 2008, the Veteran was in physical therapy for spinal and shoulder dysfunction.  Treatment included several steroid injections for pain.  In June 2008, the Veteran described pain across the base of her neck and between her shoulder blades.  After a MRI, the impression was minimal degenerative changes of the cervical spine.  

In a statement in July 2008, the Veteran stated that her neck pain prevented her from sleeping well or functioning at her best.  She stated that most days she experienced pain

In a statement in July 2008, the Veteran's spouse described how pain affected the Veteran's life.  

In a statement in July 2008, the Veteran's friend and registered nurse, stated that the Veteran's pain had increased and kept her from doing work and school at times.

In September 2008 on VA examination, the Veteran described pain, radiating to the right hand with paresthesia at times in the right lateral 
distribution.  She described flare-ups with driving and computer work without periods of incapacitation.  The Veteran stated that she was attending school.  She stated that she was unable to participate in recreational activities and that her driving tolerance had diminished due to her disability.  She was self-sufficient in her activities of daily living.

Physical examination revealed normal posture and a guarded gait.  The position of the head was central with straightening of the cervical spine curvature.  

On range of motion testing, forward flexion was to 40 degrees, extension to 45 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 45 degrees with end pain in all directions.  The combined range of motion was 235 degrees 
(40+45+30+30+45+45 = 235).  There were no paracervical spasms.  There was tenderness was shown.  

Sensory examination showed slightly diminished sensation in the ulnar distribution of the right hand.  Motor examination and reflexes were normal.  

In January 2009, private medical records show that cervical rotation to the right was 70 degrees and to 60 degrees on the left.  In February 2009, cervical rotation was to 90 degrees on the right and to 70 degrees on the left.   

In February 2009, a private physician stated that MRIs of neck showed no evidence of entrapment, no significant disc disease, and no significant arthritis.  It was noted that the Veteran had multiple trigger points going down her back which was consistent with fibromyalgia.  

In a statement in March 2009, the Veteran stated noted that she kept a pain journal and noted that in November there were only three days in which she did not require mediation to alleviate her pain.  She further stated that her pain prevented her from staying at her computer which impeded her ability to complete her dissertation or to teach full time.  The Veteran asked that, in addition to considering her cervical spine disability in terms of flexibility and mobility, that rating reflect the frequency and disabling nature of her pain on an almost daily basis, limiting her ability to function as a teacher.  

In her substantive appeal form, the Veteran described chronic pain which did not subside completely with mediation and that she was exhausted due to pain.  




In July 2011, the Veteran testified that she experienced pain when she moved her head.

On VA examination in March 2012, the Veteran stated that she felt her range of motion had decreased.  She described radiating pain to the arms and hands.  She described some numbness and tingling for which she took medication.  She explained that sitting at a computer was hard.  She described a pulling sensation in her muscles with certain movements.   The Veteran complained of flare-ups with prolonged driving and with working at a computer.  

On range of motion testing, forward flexion was to 45 degrees, extension to 45 degrees, bilateral flexion to 45 degrees, and right rotation to 80 degrees and left rotation to 70 degrees.  The combined range of motion was 330 degrees 
(45+45+45+45+80+70 = 330).  There was no additional loss of range of motion or functional loss with repetitive testing.
  
There was no localized tenderness or pain to palpitation or guarding or muscle spasm of the cervical spine.  Muscle strength was normal.  Reflexes and sensory examination was normal.  There were no signs for symptoms of radiculopathy or radicular pain.  There was no neurological abnormality related to the cervical spine or incapacitating episodes.  The VA examiner found that the cervical spine disability did not impact the Veteran's ability to work.  

Analysis 

While the Veteran has described the frequency and disabling nature of her pain on an almost daily basis, limiting her ability to function as a teacher, the criteria under the General Rating Formula is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of an injury.




During the appeal period, limitation of forward flexion to either 40 degrees or 45 degrees with pain does not more nearly approximate or equate to limitation of forward flexion to 30 degrees of less under the General Rating Formula, Diagnostic Code 5237, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45, and repetitive use.

During the appeal period, the combined range of motion of the cervical spine to either 235 degrees or 330 degrees with pain does not more nearly approximate or equate to a combined range of motion of 170 degrees of less under the General Rating Formula, Diagnostic Code 5237, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45, and repetitive use. 

While the Veteran has consistently described pain, the pain does not raise to the level of the criteria for a 20 percent rating under the General Rating Formula, Diagnostic Code 5237, for limitation of forward flexion or for a combined range of motion.  See Mitchell v. Shineski, 25 Vet. App. 32, 43   (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the VA examinations than the Veteran's subjective complaints of pain. 

There is evidence that some of the Veteran's pain is due to fibromyalgia, a nonservice-connected disability.

Although the Veteran has described radiating pain to the arms and hands and numbness and tingling, objective neurological abnormality due to the cervical spine disability is not shown, and separate rating for neurological impairment is not warranted.   And there is no evidence of an abnormal spinal contour due to muscle spam or guarding. 






While the Veteran states that she has to lie down several times a month due to cervical pain, incapacitating episodes having a total duration of at least two weeks but less than four weeks during a period 12 months, requiring bed rest prescribed by a physician and treatment by a physician is not shown. 

There is no other potentially applicable Diagnostic Code. 

For the reasons articulated, the preponderance of the evidence is against an initial rating higher than 10 percent and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).





Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the findings are encompassed by the schedular rating criteria.  
In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule. 

For this reason, the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is adequate, and no referral for an extraschedular rating under 38 C.F.R. §3.321(b)(1) is required.

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability, and as the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial rating higher than 10 percent for cervical strain with disc bulging and degenerative joint disease is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


